DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Allowable Subject Matter
The indicated allowability of claims 14-17 is withdrawn in view of the newly discovered reference(s) to US 2016/0116733.  Rejections based on the newly cited reference(s) follow.
Claim Objections
Claims 15 and 16 are objected to because of the following informalities: claims 15 and 26 are identical claims, and one of the claims should be cancelled. Appropriate correction is required.
Claims 17 and 37 are objected to because of the following informalities: claims 17 and 37 are identical claims, and one of the claims should be cancelled. Appropriate correction is required.
Claims 14, 15, 18-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono et al. US 2014/0368896 in view of Yamada US 2012/0162739 and Yamada et al. US 2016/0116733 (hereinafter Yamada 733).
Regarding claim 14, Nakazono teaches an actuator, comprising: a frame (Fig. 6: 502)
a first driving beam (para [0067] and Fig. 6: 506) that is connected to the frame (502) and an object (mirror 504) (see also para [0071]: “Second support portions 506 are connected to mirror part 504.”) to be driven (para [0071]: “Second support portions 506 are connected to mirror part 504. Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”) and includes multiple first beams (Fig. 6 and para [0070]: 5061-5063) extending in a direction orthogonal to a first predetermined axis (510), ends of each adjacent pair of the first beams being connected to each other via one of first turnaround parts such that the first driving beam forms a zig-zag bellows structure as a whole (para [0070]: “Each of second support portions 506 also has a meandering structure” meandering structure infers zig-zag bellows structure); 
first driving sources (drivers 5081-5083) formed on first surfaces of the first beams (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506”); and 
wherein the first driving sources are configured to move the first driving beam and thereby rotate the object around the first predetermined axis (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”). 
Nakazono fails to teach: ribs formed on second surfaces of the first beams, a height of the ribs being same as a height of the frame.
In the same field of endeavor, Yamada discloses an actuator (at least in Figs. 1A and 1B: optical scanning device), comprising: a rib (Fig. 1B and para [0092]: ribs 80 and 72) formed on a back surface of the drive beam (Fig. 1B is the bottom view of the optical scanning device having plurality of second drive beams 70). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator of Nakazono by utilizing the claimed ribs as taught by Yamada in order to provide reinforcement between the driving beams, and thus by reduce occurrence of nonlinear oscillation and generated stress and prevent deformation of mirror).
The combination of Nakazono and Yamada fails to teach: a height of the ribs being same as a height of the frame. However, Nakazono in view of Yamada show most aspects of the instant invention, except for a height of the ribs being same as a height of the frame. Although Yamada fails to specify the height of the ribs, it would be necessary to form the height of the ribs being the same as height of the frame to ensures a rigid support of the actuator beam, and also it would be necessary to make the same height as the frame so as to make the actuator compact or it is advantageous the make the height of the ribs the same height as the frame in miniaturizing the actuator. It is also noted that the specification fails to provide teachings about the criticality of having the a height of the ribs being same as a height of the frame. Differences in height will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such widths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In any event, in the same field of endeavor, Yamada733 teaches: adjusting the width and height of the ribs in the field of actuator is known to prevent deformation of the driving beams by increasing rigidity (see para [0053] and [0055]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the actuator of Nakazono and Yamada by utilizing the claimed height of the ribs as suggested by Yamada733 in order to prevent deformation of the driving beams by increasing rigidity (see para [0053] and [0055]).
Regarding claims 15 and 26, the combination of Nakazono, Yamada and Yamada733 teaches an optical scanning device (Fig. 6 and Fig. 8 of Nakazono: depicts scanning device), comprising: the actuator as claimed in claim 14; a mirror (504) including a light reflection surface (it is apparent that the top surface of mirror 504 is for light reflection); and a mirror support structure (503) that is the object to be driven and supports the mirror.  
Regarding claim 18, the combination of Nakazono, Yamada and Yamada733 teaches the actuator as claimed in claim 14, and Yamada further teaches wherein each of the ribs has a width in a longitudinal direction of the first beams and a length in a lateral direction of the first beams, and the width is shorter than the length (Fig. 1B: depicts ribs 72 length along the second axis is longer than the ribs thickness along the first axis direction).
Regarding claim 19, the combination of Nakazono, Yamada and Yamada733 teaches the actuator as claimed in claim 14, and Yamada further teaches wherein each of the first beams has a width W1 in a direction of the first predetermined axis; 3Docket No.: 18MM-020 App. No.: 16/223,658 each of the ribs has a width W2 in a direction that is orthogonal to the first predetermined axis; and the width W2 is less than or equal to 50% of the width W1 (see annotated figure below). 
[AltContent: textbox (Axis)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (L)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (W2)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (W1)][AltContent: connector]
    PNG
    media_image1.png
    283
    594
    media_image1.png
    Greyscale

Regarding claim 20, the combination of Nakazono, Yamada and Yamada733 teaches the actuator as claimed in claim 14, and Yamada further teaches wherein each of the first beams has a width W1 in a direction of the first predetermined axis; each of the ribs has a length L in the direction of the first predetermined axis; and the length L is greater than or equal to 30% of the width W1 (as shown in the annotated figure above, W1 and L has about the same dimension). 
Regarding claim 21, the combination of Nakazono, Yamada and Yamada733 teaches the actuator as claimed in claim 14, and Yamada further teaches wherein the ribs are formed on all of the first beams (as shown in Fig. 1B: ribs 72 and 80 are formed in all of second beams 70).
Regarding claim 22, the combination of Nakazono, Yamada and Yamada733 teaches the actuator as claimed in claim 14, and Yamada further teaches wherein ribs are formed on the back of all the beams (see annotated figure above ribs 72 being formed on the back of beam 70). Yamada fails to explicitly teach wherein the ribs are formed on alternate ones of the first beams such that a first beam with a rib and a first beam without a rib are arranged alternately and adjacent to each other. However, language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange a first beam with a rib and an adjacent first beam without a rib because basic design choices would have easily prompted the modification, such as adjusting the actuator due to manufacturing changes and reducing the cost of manufacturing/production. 
Regarding claim 24, the combination of Nakazono, Yamada and Yamada733 teaches the actuator as claimed in claim 14, Yamada further teaches wherein ribs are formed on the back of all the beams (see annotated figure above ribs 72 being formed on the back of beam 70). Yamada fails to teach wherein the first beams include a first-type beam and a second-type beam disposed adjacent to the first-type beam; one of the ribs is formed on the first-type beam at a position near an end of the first- type beam on a first side of the first predetermined axis; and another one of the ribs is formed on the second-type beam at a position near an end of the second-type beam on a second side of the first predetermined axis that is opposite the first side. However, language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange a first beam with a rib and an adjacent first beam without a rib because basic design choices would have easily prompted the modification, such as adjusting the actuator due to manufacturing changes and reducing the cost of manufacturing/production. 
Regarding claim 25, the combination of Nakazono, Yamada and Yamada733 teaches the actuator as claimed in claim 1, and Nakazono further comprising: a movable frame (para [0067]: 503) connected to the object (504); a second driving beam (505) that is connected to the movable frame (503) and includes multiple second beams extending (5051-5054) in a direction orthogonal to a second predetermined axis (509), ends of each adjacent pair of the second beams being connected to each other via one of second turnaround parts such that the second driving beam forms a zig-zag bellows structure as a whole (para [0068]: “Each of first support portions 505 has a meandering structure in which four vibrating beams 5051-5054 are connected together in an accordion fold.” Meandering structure infers zig-zag bellows structure); and second driving sources (5071-5074) formed on first surfaces of the second beams (5051-5054) (see also para [0068]), wherein the first driving sources are configured to move the first driving beam and thereby rotate the object around the first predetermined axis (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”); and the second driving sources are configured to move the second driving beam and thereby rotate the object around the second predetermined axis (para [0068]: “Each of first drivers 5071-5074 forming a first drive part has a laminated structure formed of a piezoelectric body, an upper electrode, and a lower electrode (none shown). Applying a voltage to each piezoelectric body bends and deforms vibrating beams 5051-5054 so as to rotate movable frame 503 about first rotation axis 509.”). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono, Yamada and Yamada733 as applied to claim 14 above, and further in view of Aimono US 2015/0277107.
Regarding claim 23, the combination of Nakazono, Yamada and Yamada733 teaches the actuator as claimed in claim 14, and Yamada further teaches ribs forming on the back of the beam. However, Yamada fails to explicitly teach wherein the ribs are formed on the first predetermined axis. However, it has been held that rearrangement parts with the same results or without modifying the principle operation of the device does not amount to patentable invention---mere rearrangement of such parts being an obvious modification. MPEP 2144.04, Section VI, Subsection C, citing In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In any event, Aimono teaches an actuator comprising a ribs forming on the back of the beams on the axis (as shown in Fig. 2A and 2B: ribs 8a and 8b are formed on the axis i.e., center portion of the beam 6a and 6b). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Nakazono and Yamada by utilizing the claimed ribs formed on the optical axis as taught by Aimono in order to increase rigidity of the beams as taught in para [0015].
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono, Yamada and Yamada733 as applied to claim 14 above, and further in view of Warashina et al. US 2014/0104687.
Regarding claim 27, the combination of Nakazono, Yamada and Yamada733 teaches the optical scanning device as claimed in claim 26, but fails to teach wherein marks indicating a center of the mirror are formed on the fixed frame.  
In the same field of endeavor, Warashina teaches a reflecting actuator (para [0002]), wherein marks indicating a center of the mirror are formed on the fixed frame (Fig. 1: depicts the frame portion 10C of the actuator 10 having marks indicating a center). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined actuator of Nakazono by utilizing the claimed alignment marking as taught by Warashina in order to provide precise arrangement of the optical element with respect to the frame so that precising and accurate scanning of the actuator enhanced. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono, Yamada and Yamada733 as applied to claim 14 above, and further in view of Yasuda US 2016/0341956.
Regarding claim 28, Nakazono teaches a method of manufacturing (Fig. 5 and para [0024]), an optical scanning device with the actuator of claim 14, the method comprising:
 patterning a silicon-on-insulator substrate to form an integrated substrate including multiple actuators (para [0054]), each of the actuators (at least in Fig. 1 and Fig. 6) including the frame (502), 
the first driving beam (para [0067] and Fig. 6: 506) connected to the frame (502) and to the object to be driven (mirror 504) (para [0071]: “Second support portions 506 are connected to mirror part 504. Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”), 
the first driving (para [0067] and Fig. 6: 506) including the multiple first beams (Fig. 6 and para [0070]: 5061-5063) extending in the direction orthogonal to the first predetermined axis (510), and the ends of each adjacent pair of the first beams being connected to each other via one of the first turnaround parts such that the first driving beam forms the zig-zag bellows structure as a whole (para [0070]: “Each of second support portions 506 also has a meandering structure” meandering structure infers zig-zag bellows structure), 
the first driving sources (drivers 5081-5083) formed on the first surfaces of the first beams (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506”), and wherein the optical scanning device with the actuator includes the actuator, a mirror including a light reflection surface, and a mirror support structure that is the object to be driven and supports the mirror (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”).  
Nakazono fails to teach: the ribs formed on the second surfaces of the first beams; 
attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; 5Docket No.: 18MM-020 App. No.: 16/223,658 
dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape.
In the same field of endeavor, Yamada discloses an actuator (at least in Figs. 1A and 1B: optical scanning device), comprising: a rib (Fig. 1B and para [0092]: ribs 80 and 72) formed on a back surface of the drive beam (Fig. 1B is the bottom view of the optical scanning device having plurality of second drive beams 70). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator of Nakazono by utilizing the claimed ribs as taught by Yamada in order to provide reinforcement between the driving beams, and thus by reduce occurrence of nonlinear oscillation and generated stress and prevent deformation of mirror).
The combination of Nakazono, Yamada and Yamada733 fails to teach: attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; 5Docket No.: 18MM-020 App. No.: 16/223,658 
dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape.
Nakazono, Yamada, Yamada733 and Yasuda are related with respect to actuator and manufacturing of actuator.
Yasuda teaches the use of dicing tape to a side of a substrate and removing the dicing tape from the actuator (para [0101-0103]). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the manufacturing method of Nakazono by utilizing the dicing tape to a side of the substrate and removing the dicing tape from the actuator as taught by Yasuda in order to hold the substrate in place during manufacturing process of the actuator i.e., cutting and mounting process of the substrate. 
Claims 16, 17, 29-33, 35-37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono et al. US 2014/0368896 in view of Yamada US 2012/0162739, Yamada et al. US 2016/0116733 (hereinafter Yamada 733) and Yasuda US 2016/0341956.
Regarding claim 16, a method of manufacturing an actuator (Fig. 5 and para [0024]), 
the method comprising: 
patterning a silicon-on-insulator substrate to form an integrated substrate including multiple actuators (para [0054]), each of the actuators (at least in Fig. 1 and Fig. 6) including a frame (502); 2Docket No.: 18MM-020 App. No.: 16/223,658 
a driving beam (para [0067] and Fig. 6: 506) that is connected to the frame (502) and to an object (mirror 504) to be driven (para [0071]: “Second support portions 506 are connected to mirror part 504. Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”), and includes multiple beams (Fig. 6 and para [0070]: 5061-5063) extending in a direction orthogonal to a predetermined axis (510), ends of each adjacent pair of the beams being connected to each other via one of turnaround parts such that the driving beam forms a zig-zag bellows structure as a whole (para [0070]: “Each of second support portions 506 also has a meandering structure” meandering structure infers zig-zag bellows structure),
 driving sources (drivers 5081-5083) formed on first surfaces of the beams (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506”), and
the driving sources being configured to move the driving beam and thereby rotate the object around the predetermined axis (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”).
Nakazono fails to teach: ribs formed on second surfaces of the beams, a height of the ribs being same as a height of the frame, and attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape.  
In the same field of endeavor, Yamada discloses an actuator (at least in Figs. 1A and 1B: optical scanning device), comprising: a rib (Fig. 1B and para [0092]: ribs 80 and 72) formed on a back surface of the drive beam (Fig. 1B is the bottom view of the optical scanning device having plurality of second drive beams 70). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator of Nakazono by utilizing the claimed ribs as taught by Yamada in order to provide reinforcement between the driving beams, and thus by reduce occurrence of nonlinear oscillation and generated stress and prevent deformation of mirror).
The combination of Nakazono and Yamada fails to teach: a height of the ribs being same as a height of the frame, and a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape.  
However, Nakazono in view of Yamada show most aspects of the instant invention, except for a height of the ribs being same as a height of the frame. Although Yamada fails to specify the height of the ribs, it would be necessary to form the height of the ribs being the same as height of the frame to ensures a rigid support of the actuator beam, and also it would be necessary to make the same height as the frame so as to make the actuator compact or it is advantageous the make the height of the ribs the same height as the frame in miniaturizing the actuator. It is also noted that the specification fails to provide teachings about the criticality of having the a height of the ribs being same as a height of the frame. Differences in height will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such widths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In any event, in the same field of endeavor, Yamada733 teaches: adjusting the width and height of the ribs in the field of actuator is known to prevent deformation of the driving beams by increasing rigidity (see para [0053] and [0055]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the actuator of Nakazono and Yamada by utilizing the claimed height of the ribs as suggested by Yamada733 in order to prevent deformation of the driving beams by increasing rigidity (see para [0053] and [0055]).
The combination of Nakazono and Yamada, and Yamada733 fails to teach: attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape.  
Nakazono, Yamada, Yamada733 and Yasuda are related with respect to actuator and manufacturing of actuator.
Yasuda teaches the use of dicing tape to a side of a substrate and removing the dicing tape from the actuator (para [0101-0103]). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the manufacturing method of Nakazono by utilizing the dicing tape to a side of the substrate and removing the dicing tape from the actuator as taught by Yasuda in order to hold the substrate in place during manufacturing process of the actuator i.e., cutting and mounting process of the substrate. 
Regarding claims 17 and 37, the combination of Nakazono, Yamada, Yamada733 and Yasuda teaches a method of manufacturing an optical scanning device, the method comprising: the method as claimed in claim 16, and Nakazono fails to teach wherein the optical scanning device (Fig. 6 and Fig. 8 of Nakazono: depicts scanning device) includes the actuator, a mirror (504) including a light reflection surface (it is apparent that the top surface of mirror 504 is for light reflection), and a mirror support structure (503) that is the object to be driven and supports the mirror.  
Regarding claim 29, the combination of Nakazono, Yamada, Yamada733 and Yasuda teaches the actuator as claimed in claim 16, and Yamada further teaches wherein each of the ribs has a width in a longitudinal direction of the first beams and a length in a lateral direction of the first beams, and the width is shorter than the length (Fig. 1B: depicts ribs 72 length along the second axis is longer than the ribs thickness along the first axis direction).  
Regarding claim 30, the combination of Nakazono, Yamada, Yamada733 and Yasuda teaches the actuator as claimed in claim 16, and Yamada further teaches wherein each of the first beams has a width W1 in a direction of the first predetermined axis; each of the ribs has a width W2 in a direction that is orthogonal to the first predetermined axis; and the width W2 is less than or equal to 50% of the width W1 (see annotated figure below). 
[AltContent: textbox (Axis)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (L)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (W2)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (W1)][AltContent: arrow]
    PNG
    media_image1.png
    283
    594
    media_image1.png
    Greyscale

Regarding claim 31, the combination of Nakazono, Yamada, Yamada733 and Yasuda teaches the actuator as claimed in claim 16, and Yamada further teaches wherein each of the first beams has a width W1 in a direction of the first predetermined axis; each of the ribs has a length L in the direction of the first predetermined axis; and the length L is greater than or equal to 30% of the width W1 (as shown in the annotated figure above, W1 and L has about the same dimension).  
Regarding claim 32, the combination of Nakazono, Yamada, Yamada733 and Yasuda teaches the actuator as claimed in claim 16, and Yamada further teaches wherein the ribs are formed on all of the first beams (as shown in Fig. 1B: ribs 72 and 80 are formed in all of second beams 70).
Regarding claim 33, the combination of Nakazono, Yamada, Yamada733 and Yasuda teaches the actuator as claimed in claim 16, and Yamada further teaches wherein ribs are formed on the back of all the beams (see annotated figure above ribs 72 being formed on the back of beam 70). Yamada fails to explicitly teach wherein the ribs are formed on alternate ones of the first beams such that a first beam with a rib and a first beam without a rib are arranged alternately and adjacent to each other. However, language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange a first beam with a rib and an adjacent first beam without a rib because basic design choices would have easily prompted the modification, such as adjusting the actuator due to manufacturing changes and reducing the cost of manufacturing/production. 
Regarding claim 35, the combination of Nakazono, Yamada, Yamada733 and Yasuda teaches the actuator as claimed in claim 16, Yamada further teaches wherein ribs are formed on the back of all the beams (see annotated figure above ribs 72 being formed on the back of beam 70). Yamada fails to teach wherein the first beams include a first-type beam and a second-type beam disposed adjacent to the first-type beam; one of the ribs is formed on the first-type beam at a position near an end of the first- type beam on a first side of the first predetermined axis; and another one of the ribs is formed on the second-type beam at a position near an end of the second-type beam on a second side of the first predetermined axis that is opposite the first side. However, language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange a first beam with a rib and an adjacent first beam without a rib because basic design choices would have easily prompted the modification, such as adjusting the actuator due to manufacturing changes and reducing the cost of manufacturing/production. 
Regarding claim 36, the combination of Nakazono, Yamada, Yamada733 and Yasuda teaches the actuator as claimed in claim 1, and Nakazono further comprising: a movable frame (para [0067]: 503) connected to the object (504); a second driving beam (505) that is connected to the movable frame (503) and includes multiple second beams extending (5051-5054) in a direction orthogonal to a second predetermined axis (509), ends of each adjacent pair of the second beams being connected to each other via one of second turnaround parts such that the second driving beam forms a zig-zag bellows structure as a whole (para [0068]: “Each of first support portions 505 has a meandering structure in which four vibrating beams 5051-5054 are connected together in an accordion fold.” Meandering structure infers zig-zag bellows structure); and second driving sources (5071-5074) formed on first surfaces of the second beams (5051-5054) (see also para [0068]), wherein the first driving sources are configured to move the first driving beam and thereby rotate the object around the first predetermined axis (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”); and the second driving sources are configured to move the second driving beam and thereby rotate the object around the second predetermined axis (para [0068]: “Each of first drivers 5071-5074 forming a first drive part has a laminated structure formed of a piezoelectric body, an upper electrode, and a lower electrode (none shown). Applying a voltage to each piezoelectric body bends and deforms vibrating beams 5051-5054 so as to rotate movable frame 503 about first rotation axis 509.”). 
Regarding claim 39, the Nakazono teaches a method of manufacturing (Fig. 5 and para [0024]), an optical scanning device with the actuator of claim 16, the method comprising:
 patterning a silicon-on-insulator substrate to form an integrated substrate including multiple actuators (para [0054]), each of the actuators (at least in Fig. 1 and Fig. 6) including the frame (502), 
the first driving beam (para [0067] and Fig. 6: 506) connected to the frame (502) and to the object to be driven (mirror 504) (para [0071]: “Second support portions 506 are connected to mirror part 504. Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”), 
the first driving (para [0067] and Fig. 6: 506) including the multiple first beams (Fig. 6 and para [0070]: 5061-5063) extending in the direction orthogonal to the first predetermined axis (510), and the ends of each adjacent pair of the first beams being connected to each other via one of the first turnaround parts such that the first driving beam forms the zig-zag bellows structure as a whole (para [0070]: “Each of second support portions 506 also has a meandering structure” meandering structure infers zig-zag bellows structure), 
the first driving sources (drivers 5081-5083) formed on the first surfaces of the first beams (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506”), and wherein the optical scanning device with the actuator includes the actuator, a mirror including a light reflection surface, and a mirror support structure that is the object to be driven and supports the mirror (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”).  
Nakazono fails to teach: the ribs formed on the second surfaces of the first beams; 
attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; 5Docket No.: 18MM-020 App. No.: 16/223,658 
dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape.
In the same field of endeavor, Yamada discloses an actuator (at least in Figs. 1A and 1B: optical scanning device), comprising: a rib (Fig. 1B and para [0092]: ribs 80 and 72) formed on a back surface of the drive beam (Fig. 1B is the bottom view of the optical scanning device having plurality of second drive beams 70). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator of Nakazono by utilizing the claimed ribs as taught by Yamada in order to provide reinforcement between the driving beams, and thus by reduce occurrence of nonlinear oscillation and generated stress and prevent deformation of mirror).
The combination of Nakazono, Yamada and Yamada733 fails to teach: attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; 5Docket No.: 18MM-020 App. No.: 16/223,658 
dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape.
Nakazono, Yamada, Yamada733 and Yasuda are related with respect to actuator and manufacturing of actuator.
Yasuda teaches the use of dicing tape to a side of a substrate and removing the dicing tape from the actuator (para [0101-0103]). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the manufacturing method of Nakazono by utilizing the dicing tape to a side of the substrate and removing the dicing tape from the actuator as taught by Yasuda in order to hold the substrate in place during manufacturing process of the actuator i.e., cutting and mounting process of the substrate. 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono, Yamada, Yamada733 and Yasuda as applied to claim 16 above, and further in view of Aimono US 2015/0277107.
Regarding claim 34, the combination of Nakazono, Yamada and Yamada733 teaches the actuator as claimed in claim 16, and Yamada further teaches ribs forming on the back of the beam. However, Yamada fails to explicitly teach wherein the ribs are formed on the first predetermined axis. However, it has been held that rearrangement parts with the same results or without modifying the principle operation of the device does not amount to patentable invention mere rearrangement of such parts being an obvious modification. MPEP 2144.04, Section VI, Subsection C, citing In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In any event, Aimono teaches an actuator comprising a ribs forming on the back of the beams on the axis (as shown in Fig. 2A and 2B: ribs 8a and 8b are formed on the axis i.e., center portion of the beam 6a and 6b). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Nakazono and Yamada by utilizing the claimed ribs formed on the optical axis as taught by Aimono in order to increase rigidity of the beams as taught in para [0015]. 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono, Yamada, Yamada733 and Yasuda as applied to claim 37 above, and further in view of Warashina et al. US 2014/0104687.
Regarding claim 38, the combination of Nakazono, Yamada, Yamada733 and Yasuda teaches the optical scanning device as claimed in claim 37, but fails to teach wherein marks indicating a center of the mirror are formed on the fixed frame.  
In the same field of endeavor, Warashina teaches a reflecting actuator (para [0002]), wherein marks indicating a center of the mirror are formed on the fixed frame (Fig. 1: depicts the frame portion 10C of the actuator 10 having marks indicating a center). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined actuator of Nakazono by utilizing the claimed alignment marking as taught by Warashina in order to provide precise arrangement of the optical element with respect to the frame so that precising and accurate scanning of the actuator enhanced. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Primary Examiner, Art Unit 2872